 In theMatter ofIOWA PACKING COMPANYandINDEPENDENT UNIONOF PACKINGHOUSE WORKERSCase No. 18-R-70&-Decided November 6, 1943Messrs. John P. Staleyand J.L. Fike,of Chicago, Ill., andMr. H.A. Scudder,of Des Moines, Iowa, for the Company.Messrs. Robert D. Jackson, Don MahonandJohn Faaborg,of DesMoines, Iowa, for the Independent.Messrs. E. R. FitzpatrickandThomas B. Haddonof Des Moines,Iowa, andMr. Ted Covey,of Chicago, Ill., for the CIO.Miss Olive N. Barton,of counsel to the Board.,DECISION'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Independent Union of PackinghouseWorkers, Local 56, affiliated with International Brotherhood of SwiftEmployees, herein called the Independent, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Iowa Packing Company, Des Moines, Iowa, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Frances X. Helgesen, TrialExaminer.Said hearing was held at Des Moines, Iowa, on September17, 1943.The Company, the Independent, and United PackinghouseWorkers of America, Local 89, CIO, herein called the CIO, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYIowa Packing Company, an Iowa corporation, is wholly owned bySwift and Company, an Illinois corporation. It is engaged at Des53 N. L. R. B., No. 77.446 POW PACKING COMPANY447Moines, Iowa, in the general business of purchasing, slaughteringand processing hogs, cattle, calves, sheep, and lambs.The only plantinvolved here is the Company's Des Moines plant.The volume ofbusiness'at the Des Moines plant during the fiscal year of 1942 exceeded$25,000,000.Approximately 83 percent of the total sales of productsprocessed' at this plant went to points outside the State of Iowa. 1The Company concedes that it is engaged in commerce within themeaningof the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDIndependent Union 'of Packinghouse Workers, Local No.56, affili-ated with International Brotherhood of Swift Employees, and UnitedPackinghouse. Workers of America, Local 89, affiliated with the Con-gress of Industrial Organizations, are labor organizations admittingto membership employees of the Company.III.' THE QUESTIONCONCERNINGREPRESENTATIONThe parties agreed that during the month of April or May 1943,the Independent orally requested the Company to recognize it as theexclusive bargaining representative of the employees in the SnackShop and cafeteria department.The Company refused, pendingcertification by the Board.exclusive bargaining representative for the employees in the produc-tion and maintenance unit.Cafeteria and Snack employees, were notincluded in that unit.Thereafter the CIO made an unsuccessfuldemand for the right to represent cafeteria workers.. In the new con-tract being negotiated at the time of the present hearing such workersare not mentioned.The CIO contends that they belong in the broadmaintenance and production unit.A, statement of the Regional Director, introduced in evidence at thehearing, indicates that the Independent represents a substantial numberof employees within the unit hereinafter found appropriate.) \,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1 The Regional Director reported that the independent' submitted 12 authorization cards,all dated,in April or May 1943. Eight of the 12, bearing apparently genuine originalsignatures,correspond with names on the Company's pay roll of August 12, 1943, whichpay roll contains the names of 19 persons in the alleged appropriate unitThe TrialExaminer reported that the Independent had presented to, him at the hearing an autho-rization petition naming it as bargaining agent which was signed by 11 employees, 6 ofwhom had not been previously reported.All 6, are apparently,genuine original signaturesand all correspond with names on the Company's pay roll of September 11, 1943, whichpay roll contains 19 names in the alleged appropriate unit.The Trial,Examiner furtherreported that tlie'CIO submitted 2 authorization cards, bearing apparently genuine originalsignatures,both of which correspond with names on the Company'spay roll of August12, 1943.One card is dated in June and 1 in August 1943. 448DECISIONS OF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Independent wishes the unitto consistof all employees of therestaurantand the Snack Shop, including the head cook, the diningroomgang leader, and the part-timeemployeesin both therestaurantand, the Snack Shop.The CIO contends first that restaurant andSnack Shop employees do not constitute an appropriatebargainingunit but should be included in the already establishedmaintenanceand production unit; and, second, that anyunitestablished by theBoard should include all employees in the restaurant,excluding sal-aried employees.The Companymaintainsthat if the Board shoulddecide that restaurant employees constitute a proper bargaining unitseparate from the productionand maintenanceunit already estab-lished, the unit should include all employees in the restaurant exceptsupervisory and clerical employeesand -part-timeemployees whoregularly work in other departments.There are 16 full-time,hourly paid employees in the restaurant.Both unions, denying that they are gang leaders, wish to include thehead cook, Richard Bailey, whom the Companycalls agang leader,and Margaret Loeffler, who is known as the dining room gang leader,in the unit.The Company takes no positionas tothe inclusion orexclusionof thesepersons.While the record indicates that these 2employees have no supervisory authority, the Company anticipatesreorganizing its cafeteria supervisory staff.The head cook and thedining room gang leader will therefore be included or excluded, de-pending on whether they fit the definition of supervisory employeesset forth below.Some question arose as to the disposition of the fol-lowing employees.Three girls from the lamb trim-out departmentassist inthe cafeteria'for an hour a day, one girl from the accounting department acts ascashier at noon daily, and Patricia Anderson, who does not work inany other department of the plant, comes in every day and worksfrom 4:"15 to 8 p. m.We find that the employees who regularly workin other departments of the plant andassist inthe cafeteria for shortperiods should be excluded.However, Patricia Anderson will beincluded in the unit, since she is not assigned to another departmentand works a substantial number of hours each day.Vivian Albers, who is paid on a salary basis,managesthe SnackShop, which is a typical office cigar stand kept open only certain hours.It is locatedin a room adjacentto the cafeteria.She makes all locallyplaced purchases, but those that are not locally placed are madethrough the purchasing department.She keeps a set of books for theSnack Shop and another set for therestaurant,and acts as timekeeperfor the restaurant.About 30 percent of her time, when the SnackShop is closed, she acts as a stenographer in the superintendent's office IOWA PACKING COMPANY449A salaried clerk, Doris Hunt, from another plant department, helpsher for about an hour each Monday selling cafeteria coupon books.Since the Snack Shop is not a part of the cafeteria, and since all cafe-teria employees are hourly paid, while these two employees are on asalary basis, and since the work done by Miss Albers for the cafeteriais of a clerical nature, we shall exclude both Snack Shop employeesfrom the unit.Inasmuch as the duties and interests of the cafeteria or restaurantemployees are not similar to those of the production and maintenanceemployees, and cafeteria workers are not included in the standards andbonus system established for nearly all of the production and main-tenance employees, we find that a unit limited to cafeteria employeesis appropriate.2We find, accordingly, that all employees of the cafeteria at theDes Moines plant of the Company, excluding clerical employees, part-time workers from other plant departments and any supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in 'the status of, employees or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining .with Iowa PackingCompany, Des Moines, Iowa, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matter2SeeMatter of Swift & Company,27 N. LR. B 003,966;Matter of Wilson & Co., Inc.,52 N. LR. B. 888. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDas agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV; above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by IndependentUnion. of Packinghouse Workers, Local No. 56, or by United Packing-houseWorkers of America, Local 89, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.